 1                                                                                O
 2

 3

 4

 5

 6

 7

 8
 9                         UNITED STATES DISTRICT COURT
10                       CENTRAL DISTRICT OF CALIFORNIA
11

12   SUGAR FACTORY, LLC, a Nevada         )   Case No. 2:19-cv-01438 DDP (ROAx)
     limited liability company,           )
13                                        )   ORDER DENYING IN PART AND
14                     Plaintiff,         )   GRANTING IN PART
                                          )   DEFENDANTS’ MOTIONS TO
15        v.                              )   DISMISS THE COMPLAINT
16                                        )
     GLOSSY POPS, LLC, a New York         )
17                                            [Dkts. 32, 35]
     limited liability company;           )
18   GLOSSY POPS SOURCING AND             )
     DESIGN, LLC, a New York limited      )
19   liability company;                   )
20   GLOSSY POPS UK LIMITED, a United     )
     Kingdom private limited company;     )
21   GLOSSY POPS (ASIA) LIMITED, a        )
22   Hong Kong private limited company;   )
     PROJECT GROUP, LLC, a New York       )
23   limited liability company;           )
24   SHAUL SHAI HARARI, an individual;    )
     KELLY HARARI, an individual;         )
25
     PHILIPP SHCHEKIN, an individual;     )
26   and DOES 1-50 inclusive,

27
                       Defendants.
28
            Presently before the court is Defendants Glossy Pops Sourcing and Design, LLC
 1
     (“Glossy Pops Sourcing”), Glossy Pops UK Limited (“Glossy Pops UK”), Glossy Pops
 2
     Asia Limited (“Glossy Pops Asia”), Project Group, LLC (“Project Group”), Shaul Shai
 3
     Harari, (“Shai Harari”), Kelly Harari (“Kelly Harari”), and Philipp Shchekin (“Shchekin”)
 4
     (collectively Defendants)’s Motions to Dismiss for lack of personal jurisdiction under
 5

 6   Rule 12(b)(2). (Dkts. 32, 35.) Additionally, Defendant Glossy Pops, LLC (“Glossy Pops”)

 7   and the above-named Defendants collectively move to dismiss Plaintiff’s third and sixth

 8   claim for relief for Trade Dilution under 15 U.S.C. § 1125(c) and California Business and

 9   Professions Code § 14247 for failure to state a claim under Rule 12(b)(6).

10   I.     BACKGROUND

11          Sugar Factory, LLC (“Sugar Factory” or “Plaintiff”) is a Nevada Limited Liability

12   Corporation with a principal place of business in Las Vegas, Nevada. (Compl. ¶ 4.)

13   Sugar Factory brings this action against Glossy Pops, Glossy Pops Sourcing, and Project

14   Group, all New York Limited Liability Companies, Glossy Pops UK, a United Kingdom

15   Private Limited Company, Glossy Pops Asia, a Hong Kong Limited Liability Company,

16   Shai Harari, Kelly Harari (“Harari Defendants”), and Philip Shchekin (collectively

17   “Defendants”). (Id. ¶¶ 5-12.)

18          The Sugar Factory brand was founded by Steve and Charissa Davidovici in 2008.

19   (Id. ¶ 15.) Sugar Factory is an “internationally renowned business operating retail stores

20   and restaurants throughout the United States and in locations around the world.” (Id. ¶

21   15.) Sugar Factory deals “primarily in the sale of confections and other items,” (id. ¶ 16),

22   and alleges that it “enjoys extensive and pervasive media exposure, particularly on social

23   media.” (Id. ¶ 20.) At issue in this case, is Sugar Factory’s “Couture Pops®.” Couture

24   Pops® are Sugar Factory’s “premier line of products.” (Id. ¶ 21.) The Couture Pops® are

25   both a candy and a fashion accessory and are made of an “intricately bejeweled handle, a

26   rounded lollipop on a stick that is inserted into the handle, and a dome-like top that

27

28                                                 2
     covers the head of the lollipop.” (Id. ¶¶ 21, 22.) Couture Pops® also “feature a charm (or
 1
     charms) that is (or are) affixed to the bottom of the handle.” (Id. ¶ 22.)
 2
            Sugar Factory owns the registration for the mark “COUTURE POPS®” and owns
 3
     trademark registrations for its trade dress covering the “iconic, bejeweled Couture Pop®
 4
     handle,” “the combination of the bejeweled handle and a rounded head,” and the
 5

 6   “combination of the Couture Pop® bejeweled handle, rounded head, and dome-like

 7   cover.” (Id. ¶¶ 29-32.) Copies of Sugar Factory’s registrations are attached to the

 8   Complaint. (Compl., Exhs. C-F.) The registrations show that Sugar Factory first used

 9   Couture Pops® in 2009 and registered the mark and trade dress in 2011. (Id.)

10          Sugar Factory alleges that in September of 2014, it began a “business relationship”

11   with the Harari Defendants and their business, Defendant Project Group. (Id. ¶ 36.)

12   Initially, Sugar Factory contracted with the “Harari Defendants to provide products for

13   Sugar Factory restaurants,” and during this time “the Harari Defendants became

14   intimately familiar with Sugar Factory’s Trade Dress.” (Id. ¶ 37.) From May 2015 to

15   December 2017, “Sugar Factory engaged the Harari Defendants to manufacture Couture

16   Pops®” using the confidential Trademarked Couture Pop® design. (Id. ¶¶ 37-39.) Sugar

17   Factory alleges that the “Harari Defendants worked closely with Sugar Factory, and were

18   privy to the details of Sugar[] Factory’s business.” (Id. ¶ 39.) During this time, “Sugar

19   Factory began paying [Defendant] Shchekin to do graphic design work, while he was

20   also employed by the Harari Defendants.” (Id.) Sugar Factory alleges that it supplied the

21   Harari Defendants with the “Sugar Factory Trade Dress and Sugar Factory confidential

22   information (including a mold of the Couture Pops® created at Sugary Factory’s

23   Expense).” (Id.) Sugar Factory also alleges that Mr. Davidovici communicated to

24   Defendant Shai Harari, in confidence, “his idea for a cosmetic line of Couture Pops®”

25   which were part of Mr. Davidovici’s “overall strategic vision for the future expansion of

26   the Couture Pops® brand.” (Id. ¶¶ 40, 41.)

27

28                                                  3
            “Sugar Factory eventually terminated its agreement with the Harari Defendants
 1
     around approximately December 2017,” after the Harari Defendants failed to deliver a
 2
     large quantity of Couture Pops®. (Id. ¶¶ 45-46.) Sugar Factory alleges that the Harari
 3
     Defendants “refused to return” the Couture Pop® mold. (Id. ¶¶ 45-46.) Further, Sugar
 4
     Factory alleges that “[n]ot more than ten months” later, the Harari Defendants launched
 5

 6   Defendant Glossy Pops. (Id. ¶ 48.) The business was allegedly “devoted to selling one

 7   product– an exact copy of the Couture Pops® called ‘Glossy Pops.’” (Id.) The Complaint

 8   includes a side-by-side comparison of the trademarked Couture Pops® design and the

 9   alleged infringing Glossy Pop. (Id. ¶ 51.) Sugar Factory alleges that Glossy Pop’s

10   products “infringe Sugar Factory’s trade dress by mimicking, without authorization, the

11   design and configuration, as well as the shape, pattern color, texture, lay-out, size, and

12   overall presentation of” Couture Pops®. (Id. ¶ 53.)

13          Sugar Factory also alleges that the Harari Defendants, who “control the Glossy

14   Pop Defendants,” knowingly manufacture and distribute Glossy Pops which “copy a

15   combination of several elements of the Sugar Factory’s Registered Trade Dress.” (Id. ¶¶ 1,

16   85-86.) Defendants have allegedly “blurred the sharp focus and association in the minds

17   of consumers of Sugar Factory’s famous trade dress” and consumers will likely

18   “associate Defendants’ lesser quality goods with Sugar Factory.” (Id. ¶¶ 58, 88.) Sugar

19   Factory alleges that it “will suffer and is suffering irreparable harm” from Defendants’

20   continuing infringement. (Id. ¶ 92.)

21          Based on these allegations, Plaintiff raises nine causes of action: (1) False

22   Designation of Origin and Unfair Competition, 15 U.S.C. § 1125(a)); (2) Trade Dress

23   Infringement, 15 U.S.C. § 1114; (3) Trade Dress Dilution, 15 U.S.C. § 1125(c)); (4) Common

24   Law Trademark Infringement and Unfair Competition; (5) Statutory Unfair Competition,

25   Cal. Bus. & Prof. Code §§ 17200 et seq.; (6) Statutory Trade Dress Dilution, Cal. Bus. &

26   Prof. Code § 14247; (7) Breach of Contract (8) Breach of Implied Contract; and (9)

27   Conversion.
28                                                 4
            Defendants now move to dismiss for lack of personal jurisdiction and move to
 1
     dismiss the third and sixth causes of action for failure to state a claim. (Dkts. 32, 35.)
 2
     II.    LEGAL STANDARD
 3
            a. Motion to Dismiss under Rule 12(b)(2)
 4
            Federal Rule of Civil Procedure 12(b)(2) provides that a court may dismiss a suit
 5

 6   for lack of personal jurisdiction. See Fed. R. Civ. P. 12(b)(2). The plaintiff has the burden

 7   of establishing that personal jurisdiction exists. See Sher v. Johnson, 911 F.2d 1357, 1361

 8   (9th Cir. 1990). Where, as here, the motion is based on written materials rather than an

 9   evidentiary hearing, “the plaintiff need only make a prima facie showing of jurisdictional

10   facts.” Caruth v. International Psychoanalytical Ass’n, 59 F.3d 126, 128 (9th Cir. 1977); Pebble

11   Beach Co. v. Caddy, 453 F.3d 1151, 1154 (9th Cir. 2006). “Although the plaintiff cannot

12   simply rest on the bare allegations of its complaint, uncontroverted allegations in the

13   complaint must be taken as true.” Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797,

14   800 (9th Cir. 2004) (internal quotations and citation omitted). Conflicts between parties

15   over statements contained in affidavits must be resolved in the plaintiff’s favor. Id.

16          District courts have the power to exercise personal jurisdiction to the extent

17   authorized by the law of the state in which they sit. Fed. R. Civ. P. 4(k)(1)(A); Panavision

18   Int’l, L.P. v. Toeppen, 141 F.3d 1316, 1320 (9th Cir. 1998). Because California’s long-arm

19   statute authorizes personal jurisdiction coextensive with the Due Process Clause of the

20   United States Constitution, see Cal. Civ. Code § 410.10, this court may exercise personal

21   jurisdiction over a nonresident defendant when that defendant has “at least ‘minimum

22   contacts’ with the relevant forum such that the exercise of jurisdiction ‘does not offend

23   traditional notions of fair play and substantial justice.’” Schwarzenegger, 374 F.3d at 800-

24   01 (citing Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)). The contacts must be of

25   such a quality and nature that the defendants could reasonably expect to be “haled into

26   court there.” World-Wide Volkswagen v. Woodson, 444 U.S. 286, 297 (1980).

27   ///
28                                                  5
            b. Motion to Dismiss under Rule 12(b)(6)
 1
            A complaint will survive a motion to dismiss when it contains “sufficient factual
 2
     matter, accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v.
 3
     Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).
 4
     When considering a Rule 12(b)(6) motion, a court must “accept as true all allegations of
 5

 6   material fact and must construe those facts in the light most favorable to the plaintiff.”

 7   Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000). Although a complaint need not include

 8   “detailed factual allegations,” it must offer “more than an unadorned, the-defendant-

 9   unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 678. Conclusory allegations or

10   allegations that are no more than a statement of a legal conclusion “are not entitled to the

11   assumption of truth.” Id. at 679. In other words, a pleading that merely offers “labels

12   and conclusions,” a “formulaic recitation of the elements,” or “naked assertions” will not

13   be sufficient to state a claim upon which relief can be granted. Id. at 678 (citations and

14   internal quotation marks omitted).

15   III.   DISCUSSION

16          a. Personal Jurisdiction

17          Defendants Shai Harari, Kelly Harari, Philipp Shchekin, Glossy Pops Sourcing,

18   Project Group, Glossy Pops UK, and Glossy Pops Asia contend that this court does not

19   have general or specific personal jurisdiction over them. (Defendants’ Memorandum of

20   Points and Authorities in Support of Motion to Dismiss “MTD,” Dkt. 32-1, at 17-24;

21   Defendant Philipp Shchekin’s Memorandum of Points and Authorities in Support of

22   Motion to Dismiss “Shchekin MTD,” Dkt. 35-1, at 6-14.) Plaintiff does not dispute lack of

23   general jurisdiction, rather, Plaintiff argues that this court has specific jurisdiction over all

24   defendants. (See Plaintiff Sugar Factory’s Opposition to Defendants’ Motion to Dismiss

25   “Opp.,” Dkt. 37, at 16; Plaintiff’s Opposition to Defendant Philipp Shchekin’s Motion to

26   Dismiss “Opp. Shchekin,” Dkt. 38, at 3).

27

28                                                   6
            Courts in the Ninth Circuit apply a three-prong test to establish specific
 1
     jurisdiction:
 2
                          (1) The non-resident defendant must purposefully
 3
                              direct his activities or consummate some transaction
 4                            with the forum or resident thereof; or perform some
                              act by which he purposefully avails himself of the
 5
                              privilege of conducting activities in the forum,
 6                            thereby invoking the benefits and protections of its
 7                            laws;

 8                        (2) the claim must be one which arises out of or relates
 9                            to the defendant’s forum-related activities; and

10                        (3) the exercise of jurisdiction must comport with fair
11                            play and substantial justice, i.e. it must be
                              reasonable.
12

13   Schwarzenegger, 374 F.3d at 802. The “plaintiff bears the burden of satisfying the first two

14   prongs of the test.” Id. “If the plaintiff succeeds in satisfying both of the first two prongs,

15   the burden then shifts to the defendant to ‘present a compelling case’ that the exercise of

16   jurisdiction would not be reasonable.” Id.

17           In the context of claims sounding in tort, courts apply the Calder “effects” test to

18   determine whether a defendant has purposefully directed activities to the forum state.

19   Dole Food Co. v. Watts, 303 F.3d 1104, 1111 (9th Cir. 2002) (citing Calder v. Jones, 465 U.S.

20   783 (1984)). Under the Calder effects test, the purposeful direction prong requires

21   plaintiff to allege that a defendant has “(1) committed an intentional act, (2) expressly

22   aimed at the forum state, (3) causing harm that the defendant knows is likely to be

23   suffered in the forum state.” Dole Food, 303 F.3d at 1111. An intentional act is “an

24   external manifestation of the actor’s intent to perform an actual, physical act in the real

25   world.” Wash. Shoe Co. v. A–Z Sporting Goods, Inc., 704 F.3d 668, 674 (9th Cir. 2012).

26   Demonstrating that a defendant has “expressly aimed” its conduct to the forum state

27   requires “something more” than “a foreign act with foreseeable effects in the forum
28                                                  7
     state.” A–Z Sporting, 704 F.3d at 675 (citing Bancroft & Masters, Inc. v. Augusta Na’l Inc.,
 1
     223 F.3d 1082, 1087 (9th Cir. 2000)).
 2
                        iii.   Personal Jurisdiction over the Harari Defendants and Shchekin
 3
            The Harari Defendants argue that there is no specific jurisdiction over them
 4
     because their connections to California are “non-existent.” (MTD at 22:1.) Shai and Kelly
 5

 6   Harari argue that Plaintiff’s allegations are “vague and conclusory” and that Plaintiff

 7   only alleges “on information and belief” that they transact or have transacted business in

 8   this district and across the US without any supporting facts. (Id.) Defendant Philipp

 9   Shchekin also contends that the complaint alleges “no actions by [him] that are aimed or

10   directed at California because there are none.” (Shchekin MTD at 7.) And further, that

11   under the “‘fiduciary shield doctrine,’ an individual’s ‘mere association with a

12   corporation that causes injury in the forum state is not sufficient in itself to permit that

13   forum to assert jurisdiction’ over the individual.” (Id.)

14          “Under the fiduciary shield doctrine, a person’s mere association with a

15   corporation that causes injury in the forum state is not sufficient in itself to permit that

16   forum to assert jurisdiction over the person.” Davis v. Metro Prods., Inc., 885 F.2d 515, 520

17   (9th Cir. 1989). “Ninth Circuit courts have held in the context of specific jurisdiction that

18   the corporate form does not protect an individual acting in his official capacity when

19   either the corporation is the agent or alter ego of the individual, or where the individual

20   controls or directly participates in the alleged activities, i.e., where there is an identity of

21   interests between the corporation and the individual.” Hendricks v. New Video Channel

22   Am., LLC, No. 2:14-CV-02989-RSWL-S, 2015 WL 3616983, at *5 (C.D. Cal. June 8, 2015)

23   (internal citations and quotations omitted). In other words, “[defendant’s] contacts with

24   California are not to be judged according to their employer’s activities there. On the

25   other hand, their status as employees does not somehow insulate them from jurisdiction.

26   Each defendant’s contacts with the forum State must be assessed individually.” Calder,

27   465 U.S. at 790.
28                                                   8
                                  1. Shai Harari and Kelly Harari
 1
            As to the first prong of the Calder effects test, Plaintiff sufficiently alleges that Shai
 2
     and Kelly Harari controlled or directly participated in the alleged infringing activities to
 3
     demonstrate intentional acts by the Harari Defendants. Plaintiff alleges that the Harari
 4
     Defendants “control the Glossy Pop Defendants,” (Compl. ¶ 1), have “personally, and
 5

 6   through the exercise of control of affiliated entities transact[] or [have] transacted

 7   business in this district,” (Compl. ¶¶ 10, 11), have “had the authority to control the

 8   designing, manufacturing, advertising, promotion, distribution, offering for sale and/or

 9   selling of Defendants’ products in the United States, . . . including entering into business

10   partnerships with entities distributing Glossy Pops branded products,” (Compl. ¶¶ 55,

11   56). The Complaint also provides sufficient factual allegations to support the inference

12   that the Harari Defendants’ controlled and directly participated in the infringing

13   activities. For example, the Harari Defendants became “intimately familiar with Sugar

14   Factory’s Trade Dress” during Project Group’s business relationship with Sugar Factory,

15   the Harari Defendants would “take home free Couture Pops® after meetings,” and the

16   “Harari Defendants wrongfully used the information they had acquired . . . to create the

17   Glossy Pops.” (Compl. ¶¶ 1, 37, 39, 49).

18          As to the second requirement, Defendants declarations in support of their motion

19   do not controvert the allegations that they controlled, directed, or participated in the

20   infringing activities in California. Indeed, Shai Harari’s declaration states that he

21   traveled twice to California in connection with the Glossy Pops business, (Shaul Shai

22   Harari Dec., Dkt. 32-2, ¶ 9), and Kelly Harari’s declaration states that she traveled once to

23   a music festival where she “gave away some promotional Glossy Pops products,” (Kelly

24   Harari Dec., Dkt. 32-3, ¶ 4). Because the allegations in the complaint are uncontroverted,

25   the court must accept them as true. See Schwarzenegger, 374 F.3d at 800 (“uncontroverted

26   allegations in the complaint must be taken as true”). Further, Defendant Glossy Pops has

27   not disputed this court’s jurisdiction over it. Taken together, the uncontroverted facts are
28                                                   9
     that Defendant Glossy Pops marketed and sold the infringing product in California and
 1
     in this district, and that Defendants Shai Harari and Kelly Harari controlled, directed, or
 2
     participated in the infringing activities in California.
 3
            Finally, as to the third prong of the Calder test, because Defendant Project Group
 4
     was formerly Plaintiff’s procurement vendor, and the Harari Defendants became
 5

 6   intimately familiar with Plaintiff’s business, Plaintiff has shown that Shai and Kelly

 7   Harari knew harm was likely to be suffered in California. Thus, Plaintiff has sufficiently

 8   alleged that Defendants Shai and Kelly Harari purposefully directed infringing activities

 9   to California. See Dole Food, 303 F.3d at 1111. The first prong of the three-prong test to

10   establish specific jurisdiction is satisfied.

11          Next, the court finds that the second prong is also satisfied. Plaintiff’s claims arise

12   out of the Harari Defendants forum related activities. “A lawsuit arises out of a

13   defendant’s contacts with the forum state if there is a direct nexus between the claims

14   being asserted and the defendant’s activities in the forum.” Advanced Skin & Hair, Inc. v.

15   Bancroft, 858 F. Supp. 2d 1084, 1090 (C.D. Cal. 2012). Plaintiff alleges that Defendants

16   “control[ed] the designing, manufacturing, advertising, promotion, distribution, offering

17   for sale and/or selling of Defendants’ products in the United States, including in this

18   district . . . .” (Compl. ¶¶ 55, 56.) Defendants’ contacts in California to market and sell

19   the alleged infringing products, including Shai Harari’s trips to California to conduct

20   business directly related to Glossy Pops and Kelly Harari’s actions at a California music

21   festival, have a direct nexus with Plaintiff’s claims of trade dress infringement.

22          Plaintiff has met its burden of making a prima facie showing of personal

23   jurisdiction over Shai and Kelly Harari. Defendants do not present a compelling case

24   that the exercise of jurisdiction would not be reasonable, therefore, this court finds that it

25   has personal jurisdiction over Shai and Kelly Harari.

26          The court denies Defendants’ motion to dismiss for lack of personal jurisdiction as

27   to Defendants Shai Harari and Kelly Harari.
28                                                   10
                                  2. Philipp Shchekin
 1
            Plaintiff’s allegations specific to Shchekin state: “Defendant Shchekin transacts or
 2
     has transacted business in this district and throughout the United States,” (Compl. ¶ 12);
 3
     “Defendant Shchekin assisted [Defendants] in this effort, [to design develop, and
 4
     manufacture infringing Glossy Pops,] in breach of his Confidentiality Agreement with
 5

 6   Sugar Factory,” and “Defendant breached the Confidentiality by using Sugar Factory’s

 7   confidential information, and by disclosing it to the Glossy Pops Defendants.” (Id. ¶¶ 49,

 8   160.) Plaintiff argues that Shchekin participated in the infringing acts by, amongst other

 9   things, designing, developing, managing the manufacture, and creating the Glossy Pops’

10   global brand identity. (Opp. Shchekin, at 4.) Defendant argues that the allegations make

11   “no connection between Mr. Shchekin and California and in no way even hint that Mr.

12   Shchekin was a decision maker, principal, agent, or alter ego of the Defendants.” In other

13   words, Defendant argues that he is merely an employee and that none of his actions can

14   be connected to California. Based on the Complaint and the parties’ briefing, the court

15   finds that limited jurisdictional discovery as to Defendant Shchekin is appropriate. See

16   Wells Fargo & Co. v. Wells Fargo Express Co., 556 F.2d 406, 430 n.24 (9th Cir. 1977)

17   (Jurisdictional discovery “should be granted where pertinent facts bearing on the

18   question of jurisdiction are controverted . . . or where a more satisfactory showing of the

19   facts is necessary.”).

20          The court denies Defendant Shchekin’s motion to dismiss for lack of personal

21   jurisdiction without prejudice. The court grants limited jurisdictional discovery for a

22   period of ninety days from the date of this order.

23                   ii.      New York Defendants and Foreign Defendants

24          The New York Defendants, Glossy Pops Sourcing and Project Group, and the

25   foreign Defendants, Glossy Pops UK and Glossy Pops Asia, argue that this court does not

26   have personal jurisdiction because they do not transact any business in California.

27   Plaintiff does not dispute that these entities do not do business in California, rather,
28                                                 11
     Plaintiff contends that the New York and foreign entities are alter egos of Shai Harari.
 1
     (Opp. at 22.) Allegations of alter ego may allow a court to find that specific personal
 2
     jurisdiction exists. ADO Fin., AG v. McDonnell Douglas Corp., 931 F. Supp. 711, 715 (C.D.
 3
     Cal. 1996) (“[I]f a corporation is the alter ego of an individual defendant, or one
 4
     corporation the alter ego of another, the Court may ‘pierce the corporate veil’
 5

 6   jurisdictionally and attribute ‘contacts’ accordingly.”). Here, Plaintiff seeks limited

 7   jurisdictional discovery to discover information related to amongst other items, the

 8   corporate documents of all corporate entities, equity contributions, and financial

 9   information. As with Defendant Shchekin, the court finds that at this early stage, good

10   cause exists to permit jurisdictional discovery and grants Plaintiff’s request. See Wells

11   Fargo & Co. v. Wells Fargo Express Co., 556 F.2d 406, 430 n.24 (9th Cir. 1977).

12          The court denies Defendants Glossy Pop Sourcing, Project Group, Glossy Pops UK

13   and Glossy Pops Asia’s motion to dismiss for lack of personal jurisdiction without

14   prejudice. The court grants limited jurisdictional discovery for a period of ninety days

15   from the date of this order.

16          b. Trademark Dilution

17          Defendants next challenge Plaintiff’s third and sixth causes of action for federal

18   and state trade dress dilution. (MTD at 7-16.) “Dilution is a cause of action invented and

19   reserved for a select class of marks—those marks with such powerful consumer

20   associations that even non-competing uses can impinge on their value.” Avery Dennison

21   Corp. v. Sumpton 189 F.3d 868, 875 (9th Cir. 1999). To state a claim for dilution under both

22   15 U.S.C. § 1125(c) and California state law, a plaintiff must plead that “(1) the mark is

23   famous and distinctive; (2) the defendant is making use of the mark in commerce; (3) the

24   defendant’s use began after the mark became famous; and (4) the defendant’s use of the

25   mark is likely to cause dilution by blurring or dilution by tarnishment.” Jada Toys, Inc. v.

26   Mattel, Inc., 518 F.3d 628, 634 (9th Cir. 2008) (citing 15 U.S.C. § 1125(c)(1)); Cal. Bus. &

27

28                                                  12
     Prof. Code § 14330). Defendants dispute the sufficiency of the first element, whether the
 1
     mark is pled to be sufficiently famous. 1
 2
            To determine whether a mark is famous, courts consider the non-exclusive list of
 3
     factors found in 15 U.S.C. § (c)(2)(A): “(i) The duration, extent, and geographic reach of
 4
     advertising and publicity of the mark, whether advertised or publicized by the owner or
 5

 6   third parties[;] (ii) The amount, volume, and geographic extent of sales of goods or

 7   services offered under the mark[;] (iii) The extent of actual recognition of the mark[;] and

 8   (iv) Whether the mark was registered.” Jada Toys, 518 F.3d at 634 (citing 15 U.S.C. §

 9   (c)(2)(A)).

10          Here, as to the first the first factor, duration, extent, and geographic reach of

11   advertising and publicity of the mark, Plaintiff alleges that the company made “extensive

12   efforts to promote Couture Pops®” and therefore they “garnered widespread media

13   attention from the Today Show, Good Morning America, and other media outlets, as well

14   as on social media.” (Id. ¶ 24.) Sugar Factory notes that they “invested heavily into the

15   advertising and promotion of its products, including the Couture Pops®.” (Id. ¶ 19.)

16   Plaintiff alleges that Couture Pops® have been endorsed by celebrities, and documents

17   this through dozens of photographs in Exhibit B of their complaint. (Id. ¶ 23.) Plaintiff

18   also alleges that “public media is replete with images of celebrities with Couture Pops®”

19   and “Sugar Factory makes frequent and substantial use of these images in its advertising

20   at its physical locations, on its website, social media accounts, and other media.” (Id. ¶

21   23.) Physical locations where Plaintiff advertises the Couture Pops® include “Nevada,

22   New York, Chicago, New Jersey, Washington D.C., Connecticut, Florida, California, and

23   Virginia” as well as several internationally. (Id. ¶ 17.) The court finds that at the

24

25   1
      Defendants argue that the first element requires distinctiveness and fame, and it appears
26   to the court that Defendants only contend that fame is not sufficiently alleged. See MTD
     at 16:6-26. Therefore, the court’s analysis is limited to whether Plaintiff has sufficiently
27
     pled fame.
28                                                  13
     pleading stage, the allegations above sufficiently show extensive advertising with
 1
     expansive geographical reach.
 2
               As to the second factor, the amount, volume, and geographic extent of sales of
 3
     goods, Plaintiff alleges that it “sold significant numbers of Couture Pops® throughout
 4
     the United States for years.” (Id. ¶ 25.) While Plaintiff does not approximate how many
 5

 6   Couture Pops® it has sold throughout the years, such specificity is not required at the

 7   pleading stage. See, e.g., Pendleton Woolen Mills, Inc. v. Round Up Ass’n., No. 3:11-cv-592-

 8   592, 2012 WL 2721856 (D. Or. July 9, 2012) (allegations that Plaintiff has used its mark

 9   “for over a century and has promoted and sold a large variety of products and services

10   under the [mark]” was sufficient). Further, Plaintiff alleges that for two years, “from

11   approximately May of 2015 until approximately December 2017 . . . Harari Defendants

12   manufactured at least 500,000 Couture Pops®” for Sugar Factory. (Id. ¶ 38.) As such, it is

13   plausible that the amount of Couture Pops® sold throughout the United States has been

14   significant throughout the years. Plaintiff has sufficiently pled facts as to the second

15   factor.

16             The third factor, the extent of actual recognition of the trade dress, is also

17   sufficiently pled. In conjunction with the allegations of marketing above, Plaintiff alleges

18   that the Couture Pop® is “wildly popular among consumers.” (Id. ¶ 25.) Plaintiff alleges

19   a “high degree of brand recognition . . . among consumers” and “Sugar Factory’s

20   trademarks and trade dress have become well-known as indicating Sugar Factory as their

21   source.” (Id. ¶ 27.) At the pleading stage, detailed factual allegations proving fame,

22   including “approximate figures” on the factors above is not required. See, e.g., In-N-Out

23   Burgers v. Smashburger IP Holder LLC No. 8:17-CV-1474-JLS-DFM, 2017 WL 10402610, at *3

24   (C.D. Cal. Dec. 21, 2017); Third Est. LLC v. Cornerman Productions LLC, 2:13-CV-3074-SVW-

25   VBK, 2013 WL 12144110 at *3 (C.D. Cal. Aug. 5, 2013).

26             Finally, the fourth factor weighs in favor of fame and is also sufficiently pled

27   because the Couture Pop® trade dress is registered. (Compl. ¶¶ 28-32.)
28                                                    14
     IV. CONCLUSION
 1
            The court DENIES Defendants’ motion to dismiss as to Shai Harari and Kelly
 2
     Harari, DENIES Defendant Shchekin’s, Glossy Pop Sourcing, Project Group, Glossy Pops
 3
     UK and Glossy Pops Asia motions to dismiss without prejudice, and DENIES
 4
     Defendants’ motion to dismiss the third and sixth claims for relief. The court further
 5

 6   grants the parties ninety days from the date of this order to conduct limited jurisdictional

 7   discovery.

 8   IT IS SO ORDERED.
 9   Dated: July 8, 2019
10

11

12                                                     ___________________________________
13                                                           DEAN D. PREGERSON
14                                                       UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                15
